Citation Nr: 0633790	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
now rated 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to June 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision that increased the rating 
for service-connected Crohn's disease to 60 percent.  (In 
this decision, the RO also awarded service connection and a 
0 percent rating for uveitis as secondary to service-
connected Crohn's disease.  But the veteran specifically 
disagreed only with the 60 percent rating assigned to Crohn's 
disease.)  The appeal also arises from a December 2004 RO 
decision that denied a TDIU rating.  The veteran testified 
before the Board in July 2006.  

The Board REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran of further action required.


REMAND

The veteran seeks an increase in the 60 percent rating 
currently in effect for Crohn's disease.  Additional 
development is needed because of his July 2006 testimony.

The veteran testified recently that the Social Security 
Administration (SSA) awarded SSA disability benefits based on 
his service-connected Crohn's disease.  He also submitted an 
October 2005 notification letter from the SSA.  The veteran 
testified that he was examined for SSA disability purposes in 
2004 at a location in New Jersey.  In view of this facially 
relevant evidence, on remand, the RO should obtain copies of 
the SSA's records, including its adjudicative documents and 
the evidence associated with the SSA disability award.  
"Although the SSA's decision regarding appellant's 
unemployability is not controlling for VA determinations, it 
is certainly 'pertinent' to the present claim."  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  In this case, the SSA's 
decision is apparently predicated on the veteran's service-
connected Crohn's disease and on its effects on his 
employability.  Therefore, the SSA's evidence appears to be 
relevant to both the claim for an increased rating for 
Crohn's disease and the claim for a TDIU rating.
 
The veteran also testified that the frequency of infusion 
therapy with Remicade has increased.  Previously, infusion 
therapies had been every eight weeks.  Now they occur every 
six weeks.  The most recent VA medical records in the claims 
folder are from April 2005.  In view of the reported 
increased frequency of infusion therapy, the RO should obtain 
copies of VA medical records of the veteran's Crohn's disease 
and all associated conditions from April 2005 to the present.

Finally, an examination is necessary to assess the current 
severity of the veteran's service-connected Crohn's disease 
and the full extent of all associated conditions.  Since the 
last VA examination in March 2003, the reported frequency of 
infusion therapy has increased.  Also, records from 2003 to 
2005 reflect the development of various conditions in 
connection with the Crohn's disease or medications used to 
treat the disability, including rashes from the infusion 
therapy sites, an anal fistula, and osteopenia of at least 
the left hip due to Prednisone therapy.  The examination on 
remand should evaluate all of these conditions.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of VA medical records 
of the veteran's Crohn's disease and 
all associated conditions from April 
2005 to the present.

2.  Obtain copies of the SSA's records, 
including the adjudicative documents in 
connection with its October 2005 
disability benefits award letter and 
the evidence associated with that SSA 
disability award.

3.  Then, schedule the veteran for 
examination(s) to assess the current 
severity of his service-connected 
Crohn's disease and the full extent of 
all associated conditions.  Provide the 
claims folder to the examiner.  The 
examination(s) should discuss all of 
the symptoms, findings, and associated 
conditions of his Crohn's disease.  
Please comment on the presence of 
marked malnutrition, anemia, general 
debility, and serious complications 
such as liver abscess.  Please also 
comment on the effect the disease has 
on the veteran's ability to obtain and 
sustain gainful employment.

4.  Then, readjudicate the claims for 
an increased rating for Crohn's disease 
(now rated 60 percent disabling) and 
for a TDIU rating.  If either decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for 
response.  Then, return the case to the 
Board for its review.

The veteran has the right to submit additional evidence and 
argument on the remanded matters.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should treat the claims 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


